DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6 – 20) in the reply filed on 23 July 2021 is acknowledged.
Claims 1 – 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 July 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6 – 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (US PGPUB 2009/0048643).
Regarding claims 6 – 12 and 21, Erickson discloses a method for adjusting an electrical signal associated with delivering therapy to a patient (e.g. paragraph 30), the method comprising: delivering, via an implantable pulse generator, an electrical signal having a parameter with a first parameter value (e.g. paragraphs 30 and 31); adjusting the parameter of the electrical signal from the first parameter value until a threshold break occurs at a second parameter value that is equal to or less than a threshold value; and in response to the threshold break, increasing the second parameter value to a third parameter value (e.g. paragraphs 59 and 60, and Fig. 4B); wherein the parameter corresponds to a voltage, and wherein adjusting the parameter includes decreasing the voltage from the first parameter value to the second parameter value based at least in part on a length of time between the threshold break and a previous threshold break (e.g. paragraphs 58 – 60).
	Regarding claims 13 – 16, Erickson discloses the threshold break is a first threshold break occurring at a first point in time, the method further comprising: delivering, via the implantable pulse generator, the electrical signal having the third parameter value; adjusting the parameter of the electrical signal from the third parameter value until a second threshold break occurs at a fourth parameter value; and in response to the second threshold break, increasing the parameter of the electrical signal to a fifth parameter value (e.g. paragraphs 58 – 60).
	Regarding claims 17 – 20, and 22¸ Erickson discloses an implantable device (e.g. Fig. 1) configured to deliver therapy to a patient, the device comprising: a battery (e.g. 121); a voltage regulator (e.g. 111) coupled to the battery and configured to produce a supply voltage; a current-generating circuit configured to supply a current to the device based at least in part on the supply voltage (e.g. paragraphs 30 and 31); and a computer-readable medium having instructions that, when executed, cause the device to- deliver the supply 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792